Case 1:19-cv-07279-MKB-VMS Document 21 Filed 03/25/20 Page 1 of 2 PageID #: 233




                                                                                           Marion R. Harris
                                                                                                        Counsel

                                                                                        Direct Tel: 212-326-0128
                                                                                        Direct Fax: 212-326-0806
                                                                                MHarris@PRYORCASHMAN.com


                                                      March 25, 2020

 VIA CM/ECF

 Hon. Margo K. Brodie
 United States District Court
 Eastern District of New York
 225 Cadman Plaza East
 Brooklyn, NY 11201

        Re:     Genius Media Group Inc. v. Google LLC, et ano., No. 1:19-cv-07279-MKB-
                VMS (E.D.N.Y.)_

 Dear Judge Brodie:

         We represent Plaintiff Genius Media Group Inc. (“Genius”) in the above-captioned matter.
 We write in response Defendants Google LLC’s and LyricFind’s (“Defendants”) March 16, 2020
 letter notifying the Court of the Order issued by Judge Alvin K. Hellerstein in Adina Jewels, Inc.
 v. Shashi Inc., No. 1:19-cv-08511-AKH, 2020 WL 950752 (S.D.N.Y.) .

         As an initial matter, Adina Jewels Inc. is inapposite (as with all of the cases cited in
 Defendants’ opposition to Plaintiff’s Motion to Remand), as it involves a plaintiff who owns
 copyrightable material and is asserting an unfair competition claim in lieu of a copyright claim.
 Here, all parties concede that (a) No party (including Genius) owns the copyright in the music
 lyrics; (b) Genius cannot sue for copyright infringement of the lyrics; but yet (c) the accuracy,
 completeness and speed at which transcriptions are curated and made available is of significant
 value (which is why LyricFind licenses these transcriptions to Google and others for a significant
 price). These claims are separate and apart from the claims that the copyright owners of the lyrics
 may possess.

         Additionally, Defendants mischaracterize the Court’s holding in Adina Jewels Inc.,
 claiming that allegations of “deception” do not make an unfair competition qualitatively different
 for purposes of a preemption analysis. However, Judge Hellerstein expressly left open the
 possibility that allegations of deception could, in fact, form the basis for an unfair competition
 claim in Adina Jewels, Inc.:

                It is possible that Adina may have a non-preempted basis to state a
                cause of action under New York law, e.g., an action based, not on
Case 1:19-cv-07279-MKB-VMS Document 21 Filed 03/25/20 Page 2 of 2 PageID #: 234




 Hon. Margo K. Brodie
 March 25, 2020
 Page 2

                copying or deception based on nothing more than copying, but on
                deception based on other facts. Today’s ruling is not intended to
                foreclose the possibility of such a pleading in the New York
                Supreme Court.

 2020 WL 950752, at *5 (emphasis added). Thus, contrary to Defendants’ position, unfair
 competition claims comprised of allegations of deception are not per se preempted.

        Further, the facts at hand are entirely distinguishable. Genius’s claim of Defendants’
 deception is not only that they misappropriated lyrics transcriptions from Genius’s website.
 Indeed, as set forth in Genius’s Complaint and its Motion to Remand, the deceptive conduct here
 is much more severe. (See, e.g., Complaint ¶¶ 68-72, 73-81, 82-91, 91-99, 149-150, 160-161, 178-
 181, 195-198,)

        Thus, Adina Jewels Inc. is factually distinguishable and should not be considered in
 deciding Genius’s Motion to Remand.


                                                Respectfully submitted,



                                                Marion R. Harris

 cc:   Brian M. Willen (by ECF)
       Jason B. Mollick (by ECF)
       Wilson Sonsini Goodrich & Rosati PC
       1301 Avenue of the Americas
       40th Floor
       New York, New York 10019

       Attorneys for Google LLC

       Kenneth D. Freundlich (by ECF)
       Freundlich Law
       16133 Ventura Blvd.
       Suite 645
       Encino, California 91436

       Attorneys for LyricFind
